DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 11/27/2021.
Claims 1-20 are pending in the application.
Response to Arguments
Current amended claim 1 reads as follow:
	"identifying a highest priority route-map clause associated with the longest prefix match or one or more parent prefixes of the longest prefix match in the radix tree."
This limitation is a two-part limitation separated by function word or to indicate an alternative.
To that end, the alternative are:
"identifying a highest priority route-map clause associated with the longest prefix match”
“one or more parent prefixes of the longest prefix match in the radix tree”

Applicant argues that Chang fails to teach or suggest (1) identifying priorities associated with route-map clauses and (2) identifying the highest priority from the longest prefix or any of the parent prefixes in the radix tree.
The Examiner respectfully disagrees and submits that Chang [0014] discloses "identifying a highest priority route-map clause associated with the longest prefix match” for, [0014] rule (clause) for longest prefix matching based on the Radix tree. [0014] goes further, because the 

Response to Amendment

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0277297 A1) in view of Fingerhut et al. (US 2014/0122791 A1) hereinafter Fingerhut.
Regarding claim 1. Chang discloses method comprising: 
identifying a route for redistribution in a computing network, [0014]: picking/selecting a route (a route is thus identified searching radix tree); 
determining a longest prefix in a radix tree associated with the route, [0014]: longest prefix matching rule; 
identifying a highest priority route-map clause associated with the longest prefix match or one or more parent prefixes of the longest prefix match in the radix tree, [0014]: shortest prefix matching; (also initiated the radix tree, a route with shortest prefix matching delivers coarse matching while most exact matching under a longest prefix matching for high matching efficiency); note [0014] further discloses rule (clause) for longest prefix matching based on the Radix tree. [0014] goes further, because the priority is matching rule according to a destination IP address to be searched. Therefore, Chang discloses the "identifying a highest priority route-map clause associated with the longest prefix match”.
However, Chang does not explicitly disclose 
initiating an action associated with the highest priority route-map clause.
Fingerhut discloses initiating an action associated with the highest priority route-map clause, [0036]; [0103]; classification criteria (e.g., rules (clauses)) rule lists; rule may specify an action (e.g., permit, deny).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.

Regarding claim 2. Chang discloses, wherein the route comprises an IP address, [0014]: longest prefix matching rule according to a destination IP address.     

Regarding claim 3. Chang discloses further comprising generating the radix tree based on at least a route-map configuration for the computing network, wherein the route-map configuration comprises one or more route-map clauses, [0014] matching rule/clause. However, Chang does not explicitly disclose mapping as required.
Fingerhut discloses initiating an action associated with the highest priority route-map clause, [0036]; [0103]; classification criteria (e.g., rules (clauses)) rule lists; rule may specify an action (e.g., permit, deny).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.

Regarding claim 4. Chang does not disclose but Chang as modified with Fingerhut discloses, wherein the radix tree is further generated based on a prefix-list configuration, [0261]-[0262]; prefix list includes prefixes associated with values.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.

Regarding claim 7. Chang discloses, further comprising: 
determining when a prefix in the radix tree applies to the route, [0014]: longest prefix matching rule; when a prefix in the radix tree applies to the route, determining the longest prefix in the radix tree associated with the route, [0014]: longest prefix matching rule; and 
However, Chang does not explicitly disclose when a prefix in the radix tree fails to apply to the route, denying the route.  
Fingerhut discloses when a prefix in the radix tree fails to apply to the route, deny the route, Fingerhut [0036]; [0103]; classification criteria (e.g., rules (clauses)) rule lists; rule may specify an action (e.g., permit, deny).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.

Regarding claim 8. Chang does not disclose but Chang as modified with Fingerhut discloses, wherein the action comprises permitting or denying the route, Fingerhut [0036]; [0103]; classification criteria (e.g., rules (clauses)) rule lists; rule may specify an action (e.g., permit, deny).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.

Regarding claim 9. Chang discloses A computing apparatus comprising: a storage system; a processing system operatively coupled to the storage system; program instructions stored on the storage system that, when executed by the processing system, direct the processing system to: 
identify a route for redistribution in a computing network, [0014]: picking/selecting a route (a route is thus identified searching radix tree); 
determine a longest prefix in a radix tree associated with the route, [0014]: longest prefix matching rule; 
identify a highest priority route-map clause associated with the longest prefix match or one or more parent prefixes of the longest prefix match in the radix tree, [0014]: shortest prefix matching; (also initiated the radix tree, a route with shortest prefix matching delivers coarse matching while most exact matching under a longest prefix matching for high matching efficiency); note [0014] further discloses rule (clause) for longest prefix matching based on the Radix tree. [0014] goes further, because the priority is matching rule according to a destination IP address to be searched. Therefore, Chang discloses the "identifying a highest priority route-map clause associated with the longest prefix match”.

However, Chang does not explicitly disclose 
initiating an action associated with the highest priority route-map clause.
Fingerhut discloses initiating an action associated with the highest priority route-map clause, [0036]; [0103]; classification criteria (e.g., rules (clauses)) rule lists; rule may specify an action (e.g., permit, deny).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.

Regarding claim 10. Chang discloses, wherein the route comprises an IP address, [0014]: longest prefix matching rule according to a destination IP address.  

Regarding claim 11. Chang does not disclose but Chang as modified with Fingerhut discloses, wherein the action comprises permitting or denying the route, Fingerhut [0036]; [0103]; classification criteria (e.g., rules (clauses)) rule lists; rule may specify an action (e.g., permit, deny).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.
  
Regarding claim 12. Chang discloses, wherein the program instructions further direct the processing system to generate the radix tree based on at least a route-map configuration for the computing network, wherein the route-map configuration comprises one or more route-map clauses, [0014] matching rule/clause. However, Chang does not explicitly disclose mapping as required.
Fingerhut discloses initiating an action associated with the highest priority route-map clause, [0036]; [0103]; classification criteria (e.g., rules (clauses)) rule lists; rule may specify an action (e.g., permit, deny).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.
  
Regarding claim 13. Chang does not disclose but Chang as modified with Fingerhut discloses, wherein the radix tree is further generated based on a prefix-list configuration, [0261]-[0262]; prefix list includes prefixes associated with values.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.
  
Regarding claim 16. Chang does discloses, wherein the program instructions further direct the processing system to: determine when a prefix in the radix tree applies to the route, [0014]: longest prefix matching rule; when a prefix in the radix tree applies to the route, determine the longest prefix in the radix tree associated with the route, [0014]: longest prefix matching rule.
	However, Chang does not explicitly disclose when a prefix in the radix tree fails to apply to the route, deny the route.  
Fingerhut discloses when a prefix in the radix tree fails to apply to the route, deny the route, Fingerhut [0036]; [0103]; classification criteria (e.g., rules (clauses)) rule lists; rule may specify an action (e.g., permit, deny).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.

Regarding claim 17. Chang does discloses an apparatus comprising: a storage system; program instructions stored on the storage system that, when executed by a processing system, direct the processing system to: 
identify a route for redistribution in a computing network, [0014]: picking/selecting a route (a route is thus identified searching radix tree); 
determine when a prefix in the radix tree applies to the route, [0014]: longest prefix matching rule for route selection in the radix tree; when a prefix in the radix tree fails to apply to the route, [0013]: no matching prefix is indicative that prefix fails to apply, deny the route; and 
[0014]: longest prefix matching rule for route selection in the radix tree; 
identify a highest priority route-map clause associated with the longest prefix match or one or more parent prefixes of the longest prefix match in the radix tree, [0014]: shortest prefix matching; (also initiated the radix tree, a route with shortest prefix matching delivers coarse matching while most exact matching under a longest prefix matching for high matching efficiency); note [0014] further discloses rule (clause) for longest prefix matching based on the Radix tree. [0014] goes further, because the priority is matching rule according to a destination IP address to be searched. Therefore, Chang discloses the "identifying a highest priority route-map clause associated with the longest prefix match”.

However, Chang does not explicitly disclose: deny the route.
initiating an action associated with the highest priority route-map clause.
Fingerhut discloses initiating an action associated with the highest priority route-map clause, [0036]; [0103]; classification criteria (e.g., rules (clauses)) rule lists; rule may specify an action (e.g., permit, deny); rule/clause denies route when there is no match (see in addition [0039]; [0040]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.

Regarding claim 18. Chang does discloses, wherein the route comprises an IP address, [0014]: longest prefix matching rule according to a destination IP address   

Regarding claim 19. Chang does not disclose but Chang as modified with Fingerhut discloses, wherein the action comprises permitting or denying the route, Fingerhut [0036]; [0103]; classification criteria (e.g., rules (clauses)) rule lists; rule may specify an action (e.g., permit, deny).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.
  
Regarding claim 20. Chang does discloses, wherein the program instructions further direct the processing system to generate the radix tree based on at least a route-map configuration for the computing network, wherein the route-map configuration comprises one or more route-map clauses, [0014] matching rule/clause. However, Chang does not explicitly disclose mapping as required.
Fingerhut discloses initiating an action associated with the highest priority route-map clause, [0036]; [0103]; classification criteria (e.g., rules (clauses)) rule lists; rule may specify an action (e.g., permit, deny).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.

Allowable Subject Matter
6.	Claims 5, 6, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 is indicated for allowance because upon/new search no art is found that solely, or in any combination, discloses the combination of features recited in claim 5 including generating the radix tree comprises: generating a node in the radix tree for each prefix in the prefix-list configuration associated with at least one route-map clause of the one or more route-map clauses; and allocating at least one route-map clause of the one or more route-map clauses to each of the nodes in the radix tree based on the route-map configuration. 
Claim 6 is dependent of claim 5.  Claim 14 is indicated for allowance for the same reasons as claim 5. Claim 15 is dependent from claim 14. 








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        02/23/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414